Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 5, 6 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050205548 A1 to Olding et al. (“Olding”) in view of US 20060088692 A1 to Ito et al. (“Ito”).
Olding discloses:
Regarding claim 1, as best understood:
a heating element (e.g., heating element 16) (e.g., Fig. 2 and para 30); and 
a glass-ceramic substrate (e.g., substrate 12) (e.g., Fig. 2 and para 30), 
wherein the substrate covers or receives the heating element (e.g., Fig. 2 and para 30);
Regarding claim 5, as best understood: the substrate comprises, in a zone of a face, a layer (e.g., layer 14) having the roughness (e.g., Fig. 2 and para 30);
Regarding claim 6, as best understood: the layer is a sol-gel layer (e.g., “layer 14 can be one of sol gel”) (e.g., Fig. 2 and para 30); and
Regarding claim 17, as best understood: the heating element is located under a lower face of the glass-ceramic substrate (e.g., Fig. 2 shows heating element 16 under substrate 12), and wherein the article further comprises a masking element (e.g., layer 14) located on the lower face of the glass-ceramic substrate, such that the masking element masks the heating element (e.g., Fig. 2 and para 30).
Olding does not explicitly disclose that the substrate has, in at least one zone, a surface roughness such that characteristic dimensions of patterns forming the roughness are between 2 and 100 µm (as recited in claim 1).
However, Ito discloses:
Regarding claim 1, as best understood:
a heating element (e.g., heating elements 12) (e.g., Fig. 1-2 and para 71); and 

wherein the substrate covers or receives the heating element (e.g., substrate 11 covers heating elements 12 as seen in Fig. 2), and 
wherein the substrate has, in at least one zone, a surface roughness such that characteristic dimensions of patterns forming the roughness are between 2 and 100 µm (e.g., para 16, 45, 49, 136, 141, 162, 165, 167, 172);
Regarding claim 2, as best understood: the roughness comprises a network of patterns, a periphery of a greater longitudinal section of each of the patterns falling between two concentric circles (e.g., concentric circles are seen in Fig. 1 and surface roughness and concentric circles are disclosed in para 16, 45, 49, 71-75, 102, 134, 136, 141, 142, 152, 162, 165, 167, 172), one circle of the concentric circles having a diameter of 2 µm and the other circle of the concentric circles having a diameter of 100 µm (e.g., para 12, 50, 80); and
Regarding claim 5, as best understood: the substrate comprises, in a zone of a face, a layer having the roughness (e.g., para 16, 45, 49, 172).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Olding as suggested and taught by Ito in order to prevent the generation of a warp of the ceramic substrate and the generation of damage and the like of a silicon wafer based on this warp.



Claims 3 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olding in view of Ito and further in view of US 5855998 A to Tanabe et al. (“Tanabe”).
Olding in view of Ito discloses substantially all of the features of the claimed invention as set forth above.
Olding in view of Ito does not explicitly disclose a height of the patterns is between 2 and 50 µm and a spacing between each of the patterns is less than or equal to 50 µm.
However, Tanabe discloses:
Regarding claim 3, as best understood: a height of the patterns is between 2 and 50 µm and a spacing between each of the patterns is less than or equal to 50 µm (e.g., col 13, ln 28-62 discloses a distortion height within the range of 3 µm and 50 µm and a spacer having an inherent distortion from -3 µm to -50 µm); and
Regarding claim 19, as best understood: the patterns have a square or rectangular longitudinal and/or transverse section, with a height, a length, and a width each of between 2 and 15 µm, and a spacing of less than or equal to 50 µm (e.g., col 13, ln 28-62 discloses a distortion height within the range of 3 µm and 50 µm. and a spacer having an inherent distortion from -3 µm to -50 µm and Fig. 32 shows patterns having a square or rectangular longitudinal and/or transverse section).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Olding in view of Ito as suggested and taught by Tanabe in order to enable mirror polishing of the distorted complex wafers and to reduce the contact area to heighten the polishing speed by enhancing the pressure per unit area.



Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olding in view of Ito and further in view of US 20110164297 A1 to Abe et al. (“Abe”).
Olding in view of Ito discloses substantially all of the features of the claimed invention as set forth above.
Olding in view of Ito does not explicitly disclose the glass-ceramic substrate has a light transmittance ranging from 0.8% to 40% and an optical transmittance of at least 0.1% for at least one wavelength in the region from 420 nm to 780 nm.
However, Abe discloses:
Regarding claim 15, as best understood: the glass-ceramic substrate has a light transmittance ranging from 0.8% to 40% and an optical transmittance of at least 0.1% for at least one wavelength in the region from 420 nm to 780 nm (e.g., para 31, 125, 126); and
Regarding claim 16, as best understood: the glass-ceramic substrate has a light transmittance ranging from 2.3% to 40% and an optical transmittance of at least 0.6% for at least one wavelength in the region from 420 nm to 780 nm (e.g., para 31, 125, 126).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Olding in view of Ito as suggested and taught by Abe in order to provide excellent heat resistance and reduced weight.



Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olding in view of Ito and further in view of US 6553788 B1 to Ikeda et al. (“Ikeda”).
Olding in view of Ito discloses substantially all of the features of the claimed invention as set forth above.
Olding in view of Ito does not explicitly disclose the glass-ceramic substrate comprises, by weight percent: SiO2: 52-75%; Al2O3: 18-27%; Li2O: 2.5-5.5%; K2O: 0-3%; Na2O: 0-3%; ZnO; 0-3.5%; MgO: 0-3%; CaO: 0-2.5%; BaO: 0-3.5; SrO: 0-2%; TiO2: 1.2-5.5%; ZrO2: 0-3%; and P2O5: 0-8%.
However, Ikeda discloses:
Regarding claim 18, as best understood: the glass-ceramic substrate comprises, by weight percent: SiO2: 52-75%; Al2O3: 18-27%; Li2O: 2.5-5.5%; K2O: 0-3%; Na2O: 0-3%; ZnO; 0-3.5%; MgO: 0-3%; CaO: 0-2.5%; BaO: 0-3.5; SrO: 0-2%; TiO2: 1.2-5.5%; ZrO2: 0-3%; and P2O5: 0-8% (e.g., col 5, ln 40-55 and col 16, ln 40-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Olding in view of Ito as suggested and taught by Ikeda in order to provide glass having a low melting temperature as well as superior water resistance and weatherability after the chemical reinforcing treatment.
Response to Amendment
The amendment of 12/02/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.  The remarks begin by noting a previous telephone conversation regarding the 11/25/2020 Notice of Non-Compliant Amendment and the format of the amendments.  Since this conversation only addressed format issues and not the merits of the application, it was not considered an interview.  The remarks next state the claim status and note the amendments.  The remarks then address the previous objections to the specification and drawings and rejections under 35 U.S.C. 112, which are no longer applicable based on the explanations and amendments.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The remarks then assert that the Office does not explain why a skilled artisan would have been motivated to perform a surface roughening treatment (e.g., sandblasting) on the glass-ceramic substrate of Olding (or if starting from Ito, why a skilled artisan would replace the necessary ceramic substrate with a glass-ceramic substrate).  However, as noted and explained above, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify 
The remarks next address claim 2.  The remarks describe the rejection of claim 2 and the Ito reference, asserting that the Office has mischaracterized the disclosure of It.  The remarks reproduce and describe Fig. 1 of Ito and assert that the concentric circles in Ito are the heating elements and have nothing to do with the roughness comprising a network of patterns, where a periphery of a greater longitudinal section of each of the patterns falling between two concentric circles, one circle of the concentric circles having a diameter of 2 µm and the other circle of the concentric circles having a diameter of 100 µm and that Ito does not describe the dimensions of the circles corresponding to the heating elements as being from 2 µm to 100 µm.  The remarks further assert that Ito's Rmax of 0.1-250 µm does not suggest a network of patterns, where a periphery of a greater longitudinal section of each of the patterns falling between two concentric circles, one circle of the concentric circles having a diameter of 2 µm and the other circle of the concentric circles having a diameter of 100 µm.  However, claim 2 broadly recites the roughness comprises a network of patterns, a periphery of a greater longitudinal section of each of the patterns falling between two concentric circles, one circle of the concentric circles having a diameter of 2 µm and the other circle of the concentric circles having a diameter of 100 µm and Ito discloses concentric circles throughout the reference, including concentric circles are seen in Fig. 1 and surface roughness and concentric circles are disclosed in para 16, 45, 49, 71-75, 102, 134, 136, 141, 142, 152, 162, 165, 167, 172 cited above, and these circles have the diameters disclosed in para 12, 50 and 80 of Ito corresponding to the recitation that one circle of the concentric circles having a diameter of 2 µm and the other circle of the concentric circles having a diameter of 100 µm.
The remarks next address claim 5, stating that the Office cites the sol-gel layer of Olding as the layer in claim 1 and again noting that Ito performs a sandblasting treatment on his ceramic substrate. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The remarks next address claims 3 and 19.  It is noted that the remarks refer to claims 3 and 9 but are understood to be referring to claims 3 and 19 while claim 9 is withdrawn.  The remarks note that claims 3 and 9 are rejected over Olding in view of Ito and further in view of Tanabe and argue against combining Tanabe with Olding in view of Ito.  The remarks describe the references and assert that a person of ordinary skill would not have combined Tanabe with the combination of Olding and [to because Ito is focused on avoiding warpage of a ceramic substrate and requires a roughening process to achieve an Rmax of 0.1-250 µm (i.e., 100 nm to 250,000 nm), while Tanabe seeks a distorted Si or GaAs substrate with an Rmax of at most 50 nm.  However, it is submitted that the ranges of orders of magnitude within the references are consistent with the ranges of orders of magnitude such that the references are compatible.  For example, the remarks state that Ito discloses a Rmax of 100 nm and that 
The remarks further assert that the Office has misinterpreted the disclosure of Tanabe as the distortion in Tanabe relates to a curvature in the underlying substrate.  The remarks reproduce and describe Fig. 1 of Tanabe, which was not cited in the rejection, and assert that the distortion in Tanabe has nothing to do with the pattern or its spacing as required by claims 3 and 9.  The remarks then reproduce and describe Fig. 32 and state that, notwithstanding the absence of dimensions here, Tanabe's figure relates to a turn-table used to polish the wafer and has nothing to do with a roughness pattern on the wafer.  However, claims 3 and 19 do not recite roughness and the roughness recited in other claims is addressed by the Olding and Ito as discussed above.  Furthermore, col 13, ln 28-62 discloses a distortion height within the range of 3 µm and 50 µm. and a spacer having an inherent distortion from -3 µm to -50 µm corresponding to the dimensions recited in claims 3 and 19.
The remarks next address claims 15 and 16, describing Olding and Abe as well as the subject matter of claims 15 and 16.  The remarks state that claims 15 and 16 describe properties of the glass-ceramic substrate, whereas Abe describes optical properties of a black coating film and that paragraphs [0125] and [0126] relied on by the Examiner relate to properties of a colored resin film rather than a glass-ceramic substrate.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Claims 15 and 16 depend from claim 1, which uses the open transition “comprising” and claims 15 and 16 do not recite a closed transition such that there is nothing in claims 15 and 16 to preclude the combination of Olding in view of Ito and Aba.
The remarks next address claim 18, describing the Ikeda reference and arguing against combining with Olding.  However, both Olding and Ikeda disclose substrates and Ikeda further discloses 2O but claim 18 requires Na2O in an amount of 0-3 wt%. Therefore, Ikeda does not even teach the composition required by claim 18.  However, Ikeda discloses Na2O in a range of 0-14% in col 16, ln 40-55.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 27, 2021